UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4796
TROY ANTHONY DAVIDSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                  David C. Norton, District Judge.
                             (CR-01-183)

                      Submitted: March 28, 2002

                        Decided: May 3, 2002

       Before LUTTIG and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States Attor-
ney, Miller W. Shealy, Jr., Assistant United States Attorney, Charles-
ton, South Carolina, for Appellee.
2                     UNITED STATES v. DAVIDSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Troy Davidson pled guilty to conspiracy to distribute and possess
with intent to distribute cocaine and cocaine base, in violation of 21
U.S.C.A. § 841(a), (b) (West Supp. 1999) and 21 U.S.C. § 846
(1994). He appeals the district court’s denial of his motion to suppress
cocaine seized from the rental vehicle he was driving a short time
before police officers encountered him outside the vehicle. Finding no
error in the district court’s decision, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error, while the legal determinations are reviewed de novo. See
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, we review the evidence in the light most
favorable to the government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998).

   Davidson’s assertion that the district court erred in ruling that he
lacked standing to challenge the search of the vehicle is foreclosed by
our decision in United States v. Wellons, 32 F.3d 117, 119 (4th Cir.
1994). Moreover, Davidson’s challenge to the correctness of the Wel-
lons decision need not be addressed as there is no dispute that the les-
see of the vehicle consented to its search. See United States v. Zapata,
180 F.3d 1237, 1241 (11th Cir. 1999). The district court did not err
in denying Davidson’s motion to suppress.

   Accordingly, we affirm Davidson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED